EXHIBIT 99.3 PEOPLES SERVICE COMPANY AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION - June 30, 2014 and 2013 ASSETS Cash and cash equivalents, including interest-bearing accounts of $792,998 in 2014 and $8,658,160 in 2013 $ $ Interest-bearing time deposits Securities available-for-sale Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $3,332,836 in 2014 and $3,668,740 in 2013 Accrued interest receivable Foreclosed and repossessed assets Property and equipment, net Deferred income taxes, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Customer deposits $ $ Borrowings Subordinated debentures issued to Capital Trust Income taxes payable Other liabilities Total liabilities Equity: Peoples Service Company's stockholder's equity: Common stock, $.01 par value; 3,000,000 shares authorized; 808,790 shares issued and outstanding Additional paid-in-capital Retained earnings Accumulated other comprehensive income ) Total Peoples Service Company's stockholder's equity Noncontrolling interest Total equity Total liabilities and stockholders' equity $ $ PEOPLES SERVICE COMPANY AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS - Six Months Ended June 30, 2014 and 2013 Interest income: Loans $ $ Securities Other Total interest income Interest expense: Customer deposits Subordinated debentures issued to Capital Trust Federal funds purchased 10 20 Borrowings Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Other service charges and fees Other income Total noninterest income Noninterest expense: Compensation and employee benefits Occupancy and equipment Telephone Deposit insurance premiums Foreclosure expenses Data processing Professional Fees (including $420,885 of Transaction Expenses in 2014) Advertising Loss on available-for-sale securities - (Gain) loss on property, equipment and foreclosed assets ) Other Total noninterest expense Income (loss) before taxes Income tax (benefit) expense Net income (loss) Less:Net income (loss) attributable to the noncontrolling interest Net income (loss) attibutable to Peoples Service Company $ $ 2 PEOPLES SERVICE COMPANY AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY - Six Months Ended June 30, 2014 Peoples Service Company Stockholders' Equity Total Accumulated Peoples Service Additional Other Company Common Stock Paid-in Retained Comprehensive Stockholders' Noncontrolling Total Shares Amount Capital Earnings Income (Loss) Equity Interest Equity Balances at December 31, 2012 $ Net loss - Change in net unrealized gain (loss) on securities available-for-sale, net of taxes of $229,616 - ) Dividends paid - ) ) Balances at December 31, 2013 ) Net Income - Change in net unrealized gain (loss) on securities available-for-sale, net of taxes of $(207,563) - Dividends paid - ) ) Balances at June 30, 2014 $ 3 PEOPLES SERVICE COMPANY AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS - Six Months Ended June 30, 2014 and 2013 Cash flows from operating activities: Net income including income attributable to noncontrolling interest $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Premiums and discounts on securities Loss on foreclosed and repossessed assets ) Loss on available-for-sale securities - Net change in operating accounts: Accrued interest receivable ) Other assets Other liabilities Deferred income taxes - - Income taxes payable ) Net cash from operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Proceeds from maturities and sales of securities available-for-sale Proceeds from maturities and sales of securities held-to-maturity - - Redemption of Federal Home Loan Bank stock ) Net change in loans ) Purchases of property and equipment ) ) Proceeds from sale of property and equipment - - Proceeds from sale of foreclosed and repossessed assets Net cash from investing activities $ ) $ ) 4 PEOPLES SERVICE COMPANY AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) - Six Months Ended June 30, 2014 and 2013 Cash flows from financing activities: Net change in demand deposits, savings accounts, and certificates of deposit $ ) $ ) Proceeds from borrowed funds Repayments of borrowed funds ) ) Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income taxes Non-cash Investing and Financing Items: Loans charged-off to reserve Loans transferred to foreclosed and repossessed assets 5
